 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12   STANLEY GLEASON,                ) Case No. CV 19-3742-DDP (JPR)
                                     )
13                      Plaintiff,   )
                                     ) ORDER DISMISSING FIRST AMENDED
14               v.                  ) COMPLAINT
                                     )
15   J. GASTELO et al.,              )
                                     )
16                    Defendants.    )
                                     )
17
18        On May 1, 2019, Plaintiff, a state inmate proceeding pro se,
19   filed a civil-rights action under 42 U.S.C. § 1983 against eight
20   employees of the California Men’s Colony state prison in San Luis
21   Obispo, where he was once housed.1     He sued all Defendants in
22   their official and individual capacities and sought declaratory
23
24        1
            When he filed the Complaint, Plaintiff was and still is
25   incarcerated at California State Prison, Sacramento. (See First
     Am. Compl. at 3 (for nonconsecutively paginated documents, the
26   Court uses the pagination generated by its official Case
     Management/Electronic Case Filing system)); see also Cal. Dep’t
27   Corr. & Rehab. Inmate Locator, https:// inmatelocator.cdcr.ca.gov
     (search for “Stanley” with “Gleason” and CDCR number “AZ5852”)
28   (last visited Aug. 5, 2019).

                                        1
 1   relief and compensatory and punitive damages.       (See Compl. at 1,
 2   11.)       He was subsequently granted leave to proceed in forma
 3   pauperis.       On May 20, 2019, he filed an additional pleading,
 4   stating new factual allegations and a request for injunctive
 5   relief, which the Court deemed a supplement to the Complaint.
 6   (Suppl. Compl. at 1, 3-4.)       On July 22, 2019, before the Court
 7   could screen the Complaint, Plaintiff filed a First Amended
 8   Complaint, omitting three of the original eight Defendants,
 9   several causes of action, and the request for injunctive relief.2
10   On July 26, 2019, he refiled the FAC, attaching additional
11   summonses that he requests be served along with it.
12          As best as can be deciphered, Plaintiff’s claims arise from
13   a December 2018 incident during which three corrections officers
14   allegedly assaulted him.      He has named as Defendants the
15   following CMC employees: Warden J. Gastelo, Correctional
16   Lieutenant C. Garino, Correctional Captain S. Silva, and
17   correctional officers B. Reed and M. De Castro.       (FAC at 1-2.)3
18   Perhaps realizing that under the 11th Amendment the State, its
19   agencies, and its officials acting in their official capacity
20
            2
            Plaintiff “request[s] leave to file an amended complaint and
21
     summons.” (FAC at 1.) But he had not yet amended the Complaint,
22   and no Defendant has yet appeared or been served. Accordingly, he
     may amend the Complaint under Rule 15 of the Federal Rules of Civil
23   Procedure as a matter of course, and no leave of Court is required.
     See Fed. R. Civ. P. 15(a)(1).
24
            3
            Under Rule 10(a) of the Federal Rules of Civil Procedure,
25   the “title of the complaint must name all the parties.”       The
26   caption of the handwritten FAC lists only J. Gastelo. (See FAC at
     1.) In any amended complaint Plaintiff chooses to file, he must
27   list each Defendant in the title or the amended complaint will be
     subject to dismissal on that basis alone. See Ferdik v. Bonzelet,
28   963 F.2d 1258, 1260-61 (9th Cir. 1992) (as amended).

                                         2
 1   cannot be sued for money damages, see Ryan v. Cal. Men’s Colony,
 2   No. CV 09-7441-CJC (AGR)., 2010 WL 761216, at *3 (C.D. Cal. Feb.
 3   26, 2010) (finding suit for money damages against CMC’s warden in
 4   official capacity barred by 11th Amendment), Plaintiff appears to
 5   no longer sue Defendants in their official capacity.    Similarly,
 6   given that he has dropped his claim for injunctive relief, he
 7   apparently recognizes that he is unable to allege any continuing
 8   violation of federal law because he is no longer housed in the
 9   facility where the alleged constitutional violations took place.
10   See Ex parte Young, 209 U.S. 123, 155-57 (1908); Doe v. Lawrence
11   Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997).
12        After screening the FAC under 28 U.S.C. §§ 1915(e)(2) and
13   1915A, the Court finds that its allegations fail to state a claim
14   on which relief might be granted.    Because at least some of his
15   claims might be cured by amendment, they are dismissed with leave
16   to amend.   See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.
17   2000) (en banc) (holding that pro se litigant must be given leave
18   to amend complaint unless absolutely clear that deficiencies
19   cannot be cured).   If Plaintiff desires to pursue any of his
20   claims, he is ORDERED to file a second amended complaint within
21   28 days of the date of this order, remedying the deficiencies
22   discussed below.4
23
24
25                           STANDARD OF REVIEW
26
          4
27          On June 7 and 10, 2019, Plaintiff filed requests for an
     update on the original Complaint’s status. His filing of the FAC
28   rendered those requests moot, and they are therefore denied.

                                      3
 1        A complaint may be dismissed as a matter of law for failure

 2   to state a claim “where there is no cognizable legal theory or an

 3   absence of sufficient facts alleged to support a cognizable legal

 4   theory.”   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d

 5   1035, 1041 (9th Cir. 2010) (as amended) (citation omitted);

 6   accord O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008).     In

 7   considering whether a complaint states a claim, a court must

 8   generally accept as true all the factual allegations in it.

 9   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hamilton v. Brown,

10   630 F.3d 889, 892-93 (9th Cir. 2011).   The court need not accept

11   as true, however, “allegations that are merely conclusory,

12   unwarranted deductions of fact, or unreasonable inferences.”    In

13   re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)

14   (citation omitted); see also Shelton v. Chorley, 487 F. App’x

15   388, 389 (9th Cir. 2012) (finding that district court properly

16   dismissed civil-rights claim when plaintiff’s “conclusory

17   allegations” did not support it).

18        Although a complaint need not include detailed factual

19   allegations, it “must contain sufficient factual matter, accepted

20   as true, to ‘state a claim to relief that is plausible on its

21   face.’”    Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

22   Twombly, 550 U.S. 544, 570 (2007)); Yagman v. Garcetti, 852 F.3d

23   859, 863 (9th Cir. 2017).    A claim is facially plausible when it

24   “allows the court to draw the reasonable inference that the

25   defendant is liable for the misconduct alleged.”    Iqbal, 556 U.S.

26   at 678.    “A document filed pro se is ‘to be liberally construed,’

27   and ‘a pro se complaint, however inartfully pleaded, must be held

28   to less stringent standards than formal pleadings drafted by

                                       4
 1   lawyers.’”   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

 2   curiam) (citations omitted); Byrd v. Phx. Police Dep’t, 885 F.3d

 3   639, 642 (9th Cir. 2018) (per curiam).

 4                               DISCUSSION

 5   I.   The Pleadings Do Not Comply With Federal Rule of Civil

 6        Procedure 8

 7        Rule 8(a)(2) of the Federal Rules of Civil Procedure

 8   requires that a complaint contain “a short and plain statement of

 9   the claim showing that the pleader is entitled to relief.”     The

10   purpose of this requirement is to “give the defendant fair notice

11   of what the claim is and the grounds upon which it rests.”

12   Twombly, 550 U.S. at 555 (citation and alteration omitted).

13   Rule 8(a)(2) “requires a ‘showing,’ rather than a blanket

14   assertion, of entitlement to relief.”    See id. at 555 n.3.   To

15   comply with Rule 8, a complaint must allege sufficient facts “to

16   give fair notice and to enable the opposing party to defend

17   itself effectively,” and it “must plausibly suggest an

18   entitlement to relief, such that it is not unfair” to subject the

19   opposing party “to the expense of discovery and continued

20   litigation.”   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011);

21   see also Brazil v. U.S. Dep’t of Navy, 66 F.3d 193, 199 (9th Cir.

22   1995) (Rule 8 requires that complaint provide “minimum threshold”

23   giving defendant “notice of what it is that it allegedly did

24   wrong”).

25        Plaintiff’s pleadings fail to comport with Rule 8 because he

26   states mostly conclusory, disjointed allegations, vague theories

27   of liability, and few facts.   For instance, he alleges that on

28   December 14, 2018, at 7:30 a.m., inside CMC’s “B” yard, as he was

                                      5
 1   “coming from CMC’s Cow Hall,” Defendants Garino, Reed, and De
 2   Castro committed an “assault and battery” against him and
 3   “handcuff[ed] [him] behind [his] back” without probable cause.
 4   (FAC at 3, 8; see also id. at 2, 6-7.)     He also alludes to
 5   “retaliation” and “hate crimes” he has suffered at Defendants’
 6   hands.    (Id. at 7.)   But these allegations fail to articulate any
 7   facts about how and why the alleged assault unfolded, the role of
 8   each Defendant during it, what injuries he sustained, and what
 9   type of retaliation and hate crimes he has allegedly suffered.
10   See Irby v. Sinclair, 453 F. App’x 729, 729 (9th Cir. 2011)
11   (holding that plaintiff’s conclusory allegations regarding
12   retaliation stemming from prison disciplinary sanctions were not
13   sufficient to state § 1983 claim); cf. Byrd, 885 F.3d at 642-43
14   (plaintiff’s allegations weren’t “too vague and conclusory” to
15   support excessive-force claim when he stated that two officers
16   “beat the crap out of [him],” explained events preceding assault
17   and how assault unfolded, alleged facts that ruled out potential
18   explanations for officers’ use of force, and detailed his
19   injuries, including “severe body pain,” “emotional distress,” and
20   “loss of 70% of [his] vision”).
21        Plaintiff makes a number of other conclusory allegations
22   that appear to be tangentially related to the December 14
23   incident but which neither buttress the claims directly stemming
24   from that incident nor give rise to any others.    For instance, he
25   alleges that Defendants Garino and Reed “used unnecessary force”
26   against him “multiple times,” including on December 8 and 9,
27   2018, when they both “tryed [sic] there[] [sic] best to start a
28   fight.”   (FAC at 4.)   But to the extent he is attempting to

                                        6
 1   suggest that the December 14 incident was part of an unlawful
 2   course of conduct directed against him by Defendants, his bare-
 3   bones allegations do not give rise to that inference.    He also
 4   alleges that after the assault, one or more Defendants committed
 5   “perjury” by submitting “false reports,” conspired to violate his
 6   rights, and deprived him of “access to the courts” and a fair
 7   hearing.   (Id. at 3, 5, 8.)   These equally conclusory allegations
 8   fare no better in stating a viable claim against Defendants.
 9   Further, it is unclear what claims he actually intends to bring
10   based on this collection of allegations, let alone whether they
11   are grounded in federal or state law.    Peppered throughout the
12   pleadings are references to the First, Fifth, Eighth and 14th
13   amendments and various state-law causes of action, but they are
14   not tied to specific factual allegations.5   Therefore, the
15   pleadings fail to put Defendants on notice regarding what
16   wrongful conduct they are accused of engaging in, what rights or
17   laws they allegedly violated, and what legal standard applies to
18   determining their culpability, thereby making it impossible for
19   them to defend themselves effectively.    See Starr, 652 F.3d at
20   1216.
21        Plaintiff also fails to adequately plead what specific
22   conduct by Defendants Silva and Gastelo was unlawful or violated
23
24        5
             When bringing state-law tort claims against a public
     employee, a plaintiff must plead compliance with the Tort Claims
25   Act or the claim is subject to dismissal.     State v. Super. Ct.
26   (Bodde), 32 Cal. 4th 1234, 1245 (2004). This requirement applies
     in federal court. See Mangold v. Cal. Pub. Utils. Comm’n, 67 F.3d
27   1470, 1477 (9th Cir. 1995). In any amended complaint he chooses to
     file with state-law causes of action, Plaintiff must allege
28   compliance with the Tort Claims Act.

                                       7
 1   his constitutional rights; the FAC contains virtually no
 2   allegations concerning them.   To the extent he has sued any
 3   Defendant solely on the theory that he supervised the actions of
 4   those who committed the alleged violations (see FAC at 4-5
 5   (alleging that Warden Gastelo “is legally responsible for the
 6   operation of California State Prison and for the welfare[] of all
 7   the inmates of that prison” and failed to protect him)), mere
 8   supervision is not sufficient to establish liability.    Government
 9   officials “may not be held liable for the unconstitutional
10   conduct of their subordinates under a theory of respondeat
11   superior.”   Iqbal, 556 U.S. at 676.   Because a supervisory
12   official may be liable on the basis of his own acts or omissions,
13   however, a plaintiff may sufficiently state a claim against a
14   supervisor based on his “knowledge of and acquiescence in the
15   unconstitutional conduct” of his subordinates.    Starr, 652 F.3d
16   at 1207.   Thus, the supervisor is liable if either he was
17   personally involved in the unconstitutional deprivation or a
18   sufficient causal connection existed between his wrongful conduct
19   and the deprivation.   Id.   A causal connection can be established
20   by “setting in motion a series of acts by others” or “knowingly
21   refusing to terminate a series of acts by others, which the
22   supervisor knew or reasonably should have known would cause
23   others to inflict a constitutional injury.”    Id. at 1207-08
24   (alterations and citation omitted).    A supervisor may also be
25   liable if he personally promulgated a policy that led to the
26   violation of a plaintiff’s rights, but the plaintiff must
27   identify a specific policy and establish a direct causal link
28   between that policy and the alleged constitutional deprivation.

                                       8
 1   See, e.g., Redman v. Cnty. of San Diego, 942 F.2d 1435, 1447-48
 2   (9th Cir. 1991) (en banc), abrogated on other grounds as
 3   recognized by Davis v. Folsom Cordova Unified Sch. Dist., 674 F.
 4   App’x 715, 716 (9th Cir. 2017).
 5         In sum, the FAC must be dismissed because Plaintiff’s claims
 6   fail to set forth a minimum factual and legal basis under Rule 8
 7   sufficient to give each Defendant fair notice of the allegations
 8   against him or her.    See McHenry v. Renne, 84 F.3d 1172, 1174,
 9   1179 (9th Cir. 1996) (affirming dismissal under Rule 8 of
10   plaintiff’s “prolix” complaint, which “mixe[d] allegations of
11   relevant facts, irrelevant facts, political argument, and legal
12   argument in a confusing way”).
13   II.   Some of Plaintiff’s Claims May be Heck Barred
14         Some of Plaintiff’s causes of action, including his “False
15   Reports,” “Retaliation,” and conspiracy claims, apparently stem
16   at least in part from a disciplinary proceeding that followed the
17   underlying incident.   (See FAC at 3 (prior to disciplinary
18   proceeding Defendant Garino “order[ed] that [he] was to wear a
19   spit hood to the subsequent violation hearing,” causing Plaintiff
20   to “refuse[] to go”), 8 (claiming he was denied due process right
21   to fair hearing).)6
22         Under Heck v. Humphrey, 512 U.S. 477 (1994), a prisoner may
23   not bring a civil-rights claim that necessarily implies the
24   invalidity of a conviction or sentence until he has succeeded in
25   invalidating the conviction or sentence by other means, such as
26
           6
27         Although the FAC is silent about the outcome of the hearing,
     the original pleadings alleged that he was found guilty and lost
28   good-time credits as a result. (See Suppl. Compl. at 3.)

                                       9
 1   through the grant of a writ of habeas corpus.    See id. at 486-87.
 2   Heck applies to civil-rights claims arising from prison
 3   disciplinary proceedings that resulted in loss of good-time
 4   credits.   See Edwards v. Balisok, 520 U.S. 641, 648 (1997)
 5   (applying Heck to prisoner’s due-process challenge to prison
 6   disciplinary decision).    Thus, a prisoner’s challenge to a
 7   disciplinary procedure is barred if judgment in his favor would
 8   necessarily imply the invalidity of the resulting loss of good-
 9   time credits.   Id. at 646.
10        To the extent Plaintiff was found guilty at the disciplinary
11   hearing based on events alleged in the FAC, success on his claims
12   would likely undermine the validity of that proceeding.    The
13   claims would thus be subject to Heck’s favorable-termination
14   rule.   See Edwards, 520 U.S. at 644-45, 648.   Any amended
15   complaint Plaintiff chooses to file under § 1983 must allege
16   specific facts showing that success on his claims would not
17   necessarily imply the invalidity of the disciplinary-hearing
18   result and subsequent loss of good-time credits.
19                          *********************
20        If Plaintiff desires to pursue any of his claims, he is
21   ORDERED to file a second amended complaint within 28 days of the
22   date of this order, remedying the deficiencies discussed above.
23   The SAC should bear the docket number assigned to this case, be
24   labeled “Second Amended Complaint,” and be complete in and of
25   itself, without reference to the original Complaint and
26   Supplemental Complaint, the FAC, or any other pleading,
27   attachment, or document.    The Clerk is directed to provide
28   Plaintiff with a Central District of California Civil Rights

                                      10
 1   Complaint Form, CV-66, to facilitate his filing of an organized
 2   and coherent SAC if he elects to proceed with this action.     He is
 3   warned that if he fails to timely file a sufficient SAC, the
 4   Court may dismiss this action on the grounds set forth above or
 5   for failure to diligently prosecute.7
 6
 7   DATED: August 13, 2019
                                       JEAN P. ROSENBLUTH
 8                                      U.S. MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24        7
            If Plaintiff believes this order erroneously disposes of any
     of his claims, he may file objections with the district judge
25   within 20 days of the date of the order. See Bastidas v. Chappell,
26   791 F.3d 1155, 1162 (9th Cir. 2015) (“When a magistrate judge
     believes she is issuing a nondispositive order, she may warn the
27   litigants that, if they disagree and think the matter dispositive,
     they have the right to file an objection to that determination with
28   the district judge.”).

                                     11
